—Appeal by the defendant from two judgments of the Supreme Court, Queens County (Hanophy, J.), both rendered June 26, 1998, convicting him of criminal sale of a controlled substance in the fifth degree under Indictment No. 13260/91 and criminal facilitation in the fourth degree under Indictment No. 10300/91, upon his plea of guilty, and imposing sentence, and an amended judgment of the same court, also rendered June 26, 1998, revoking a sentence of probation previously imposed by the same court under Indictment No. 12923/88, upon a finding that he violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of a controlled substance in the fourth degree.
Ordered that the judgments and amended judgment are affirmed.
The Supreme Court properly rejected the defendant’s claim, pursuant to CPL 380.30 (1), that it had lost jurisdiction to sentence him because the sentencing was unreasonably delayed (see, CPL 380.30 [1]; see also, People v Drake, 61 NY2d 359, 366; People v Headley, 134 AD2d 519, 520). Mangano, P. J., Santucci, Krausman and Feuerstein, JJ., concur.